Exhibit 10.45

EXECUTION COPY

OMNIBUS AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, SALE

AGREEMENTS, PERFORMANCE GUARANTY AGREEMENT AND

INTERCREDITOR AGREEMENT

OMNIBUS AMENDMENT, dated as of November 24, 2009 (this “Amendment”), to (i) the
Receivables Purchase Agreement, dated as of September 8, 2009, (as amended by
the Post Closing Agreement dated September 8, 2009, and the First Amendment to
Receivables Purchase Agreement dated November 12, 2009, the “Receivables
Purchase Agreement”), (ii) the Sale Agreements, each dated September 8, 2009
(iii) the Performance Guaranty, dated September 8, 2009 and (iv) the
Intercreditor Agreement, dated September 8, 2009, by and among JDER LIMITED, as
the seller (the “Seller”), JOHNSONDIVERSEY UK LIMITED, as an originator and a
servicer (“JDI UK”), JOHNSONDIVERSEY FRANCE S.A.S., as an originator and a
servicer (“JDI France”), JOHNSONDIVERSEY ESPAÑA S.L., as an originator and a
servicer (“JDI Spain”), HANNOVER FUNDING COMPANY LLC, as the purchaser (the
“Purchaser”), NORDDEUTSCHE LANDESBANK GIROZENTRALE, as agent (the “Agent”), and
acknowledged and agreed to by JOHNSONDIVERSEY, INC., as performance guarantor
(the “Performance Guarantor”), CITICORP USA, INC., as original senior credit
agent under the Intercreditor Agreement (the “Original Senior Credit Agent”) and
CITIBANK, N.A., as administrative agent under the Intercreditor Agreement (the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Receivables Purchase
Agreement.

R E C I T A L S

WHEREAS, the Seller, JDI UK, JDI France, JDI Spain, the Purchaser and the Agent
are parties to the Receivables Purchase Agreement;

WHEREAS, the Seller is party to (i) a Sale Agreement with JDI UK, (ii) a Sale
Agreement with JDI France and (iii) a Sale Agreement with JDI Spain and the
Agent;

WHEREAS, JohnsonDiversey, Inc., as Performance Guarantor, guarantees the
performance by each of JDI UK, JDI France and JDI Spain of their obligations
under the Receivables Purchase Agreement (and the other Transaction Documents)
pursuant to the Performance Guaranty;

WHEREAS, each of JDI France, JDI UK, JDI Spain, the Seller, the Agent, the
Purchaser and the Original Senior Credit Agent is party to the Intercreditor
Agreement;

WHEREAS, JohnsonDiversey, Inc. has entered into a Credit Agreement, dated as of
the date hereof, among JohnsonDiversey, Inc., JohnsonDiversey Holdings II B.V.,
JohnsonDiversey Canada, Inc., JohnsonDiversey Holdings, Inc., Citibank, N.A., as
Administrative Agent, and various lenders, issuers and borrowers party thereto;

 

1



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement,
pursuant to and in accordance with Section 5.1 of the Receivables Purchase
Agreement, to comport with the terms of the Credit Agreement;

WHEREAS, the relevant parties to each Sale Agreement desire to amend such Sale
Agreement, pursuant to and in accordance with the terms of such Sale Agreement,
to decrease the time period required for each Originator to notify the Agent of
the first change to such Originator’s name;

WHEREAS, the Performance Guarantor and the Agent desire to amend the Performance
Guaranty, pursuant to and in accordance with Section 17 of the Performance
Guaranty, to comport with the terms of the Credit Agreement; and

WHEREAS, the Agent, the Purchaser, JDI France, JDI Spain, JDI UK, the Seller and
the Original Senior Credit Agent desire to amend the Intercreditor Agreement,
pursuant to and in accordance with Section 2.9 of the Intercreditor Agreement,
to transfer all of the rights, duties and obligations of the Original Senior
Credit Agent to the Administrative Agent, and otherwise amend the Intercreditor
Agreement to comport with the terms of the Credit Agreement.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS TO THE AGREEMENTS.

Except as otherwise indicated below, all amendments to the Receivables Purchase
Agreement, each Sale Agreement, the Performance Guaranty and the Intercreditor
Agreement (each, individually, an “Agreement” and collectively, the
“Agreements”) shall be effective as of the date hereof.

I. Amendments to the Receivables Purchase Agreement

(a) The defined terms “Affiliate,” “Change of Control,” “Credit Agreement,”
“Debt,” and “Employee Shareholders” are hereby deleted in their entirety from
Exhibit I of the Receivables Purchase Agreement.

(b) The following defined terms are hereby added to Exhibit I of the Receivables
Purchase Agreement:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote 20% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) direct or

 

2



--------------------------------------------------------------------------------

cause the direction of the management and policies of such Person, whether by
contract or otherwise; provided, however that for purposes of the definition of
“CD&R Group”, the requirement in clause (a) above shall require the power,
directly or indirectly, to vote 50% or more of the securities having ordinary
voting power for the election of directors of such Person. In the case of the
Seller and any Originator, “Affiliate” shall include any Person that is a
Subsidiary of Holdings, but shall not include any Person that directly or
indirectly is in control of Holdings unless such Person is generally identified
by JDI or Holdings as being a unit that is part of the “Commercial Markets
Group” (as distinguished from the “Consumer Group”) of the Persons owned in
whole or in part by members of the Johnson Family Group.

“CD&R” means Clayton, Dubilier & Rice, Inc. and any successor in interest
thereto.

“CD&R Group” means (a) CD&R, (b) any of Clayton, Dubilier & Rice Fund VIII,
L.P., CD&R Friends & Family Fund VIII, L.P., CD&R Associates VIII, Ltd., CDR
Jaguar Investor Company, LLC, CDR F&F Jaguar Investor, LLC and their respective
successors in interest, (c) any investment fund or vehicle managed, sponsored or
advised by CD&R or any Affiliate thereof, and any Affiliate of or successor to
any such investment fund or vehicle, and (d) any limited or general partners of,
or other investors in, any entity described in (b) above or any Affiliate
thereof, or any such investment fund or vehicle.

“Change of Control” means the occurrence of any of the following events: (i)(x)
the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of less than 35% of the total voting power of all outstanding Voting
Stock of the Relevant Parent Entity and (y) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one
or more Permitted Holders, shall be the “beneficial owner”, directly or
indirectly, of more than 35% of the total voting power of all outstanding Voting
Stock of the Relevant Parent Entity, (ii) the Continuing Directors shall cease
to constitute a majority of the members of the board of directors of the
Company, (iii) the Relevant Parent Entity shall cease to own and control 100% of
the Stock (other than the Consumer Share (as defined in the Credit Agreement))
of the Company and (iv) a “Change of Control” (or any comparable term), as
defined in the Senior Note Indenture or in any financing documentation relating
to any Ratio Indebtedness with an aggregate outstanding principal amount
exceeding $45,000,000 shall occur. As used herein, the term “Relevant Parent
Entity” means (i) Holdings so long as Holdings is not a Subsidiary of a Parent
Entity, and (ii) any Parent Entity so long as Holdings is a Wholly-Owned
Subsidiary thereof and such Parent Entity is not a Subsidiary of any other
Parent Entity.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in this definition to the contrary, “Change of Control”
shall not be construed to permit any transaction otherwise prohibited within the
terms described in the following paragraph:

Except in connection with a Permitted Acquisition, Permitted Reorganization
Transaction or a Permitted Intercompany Merger, neither Holdings nor the Company
shall, or shall permit any of their respective Subsidiaries to, (a) merge or
amalgamate with any Person, (b) consolidate with any Person, (c) acquire all or
substantially all of the Stock or Stock Equivalents of any Person, (d) acquire
all or substantially all of the assets of any Person or all or substantially all
of the assets constituting the business of a division, branch or other unit
operation of any Person, or (e) create any Subsidiary unless, after giving
effect thereto, such Subsidiary is a Wholly Owned Subsidiary, JDI is in
compliance with Sections 7.11 and 7.12 of the Credit Agreement and the JDI
Investment in such Subsidiary is permitted under Section 8.3(e) of the Credit
Agreement; provided however that (i) in the case of clauses (a), (b), (c) and
(d) above the JDI Investment qualifies as a Permitted Intercompany Transaction
(with any merger, amalgamation or consolidation treated as an acquisition by the
surviving or successor (by amalgamation or otherwise) Diversey Entity for
purposes of such qualification), (ii) the Euro Term Borrower (as defined in the
Credit Agreement) shall not be merged or consolidated into any other entity and
no other Revolving Credit Borrower (as defined in the Credit Agreement) shall be
merged or consolidated into the Euro Term Borrower and (iii) Holdings may be
merged or consolidated or amalgamated with or into a Parent Entity; provided
that (a) no Default or Event of Default (each as defined in the Credit
Agreement) is continuing or would result therefrom, (b) if Holdings is not the
surviving entity, (i) such Parent Entity undertakes all of the obligations of
Holdings under the Loan Documents (as defined in the Credit Agreement), in each
case on terms and conditions satisfactory to the Administrative Agent, (ii) such
Parent Entity becomes a Domestic Loan Party (as defined in the Credit
Agreement), enters into a Guaranty (as defined in the Credit Agreement) and
pledges its assets and secures such Guaranty on the same basis as Holdings and
(iii) such Parent Entity delivers legal opinions and such other documents as
reasonably requested by the Administrative Agent with respect to the foregoing
(and thereafter, such Parent Entity shall be deemed to be Holdings for all
purposes of this Agreement and the other Loan Documents).

“Continuing Directors” shall mean the directors (or managers) of Holdings on
November 24, 2009, after giving effect to the transactions contemplated by the
Credit Agreement, and each other director (or manager), if, in each case, such
other directors’ or managers’ nomination for election to the board of directors
(or board of managers) of Holdings is endorsed by a majority of the
then-existing Continuing Directors or such other director receives the vote of
the Permitted Holders in his or her election by the stockholders of Holdings.

“Credit Agreement” means the Credit Agreement dated as of November 24, 2009,
among JDI, JohnsonDiversey Holdings II B.V., JohnsonDiversey Canada, Inc.,
Diversey Holdings, Inc., Citibank, N.A., as Administrative Agent, and various
lenders, issuers and borrowers party thereto, without giving effect to any
subsequent amendment, amendment and restatement, supplement or other
modification thereto (except as expressly permitted in the Agreement or a Sale
Agreement, as applicable).

 

4



--------------------------------------------------------------------------------

“Debt” means of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue,
(e) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (f) the capitalized amount of all obligations of such Person or
any of its Subsidiaries under any lease (or other arrangement conveying the
right to use) of property by such Person as lessee that would be accounted for
as a capital lease on a balance sheet of such Person (prepared in conformity
with GAAP), as determined on a consolidated basis in conformity with GAAP,
(g) all Guaranty Obligations of such Person, (h) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire for value any stock or
stock equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Debt of such Person is being determined in respect of
Hedging Agreements of such Person, (j) all Debt of the type referred to above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness and (k) all obligations of such Person under any transaction or
series of related transactions that effect the securitization of accounts,
payment intangibles or other cash flow streams of a Person.

“Diversey Entity” means each of Holdings, JDI and each of their respective
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934.

“Guaranty Obligation” means, as applied to any Person, (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any such obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services

 

5



--------------------------------------------------------------------------------

primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by JDI in good faith.

“JDI Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any security issued by, (ii) a beneficial
interest in any security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation (as defined in
the Credit Agreement) incurred by such Person in respect of indebtedness of any
other Person.

“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of JDI or any of its
Subsidiaries, or family members or relatives thereof or trusts for the benefit
of any of the foregoing, who at any particular date shall beneficially own or
have the right to acquire, directly or indirectly, common stock of Holdings.

“Parent Entity” means any Person of which Holdings becomes a direct or indirect
Wholly-Owned Subsidiary after the Closing Date that is designated by the Company
as a “Parent Entity,” provided that (i) immediately before Holdings first
becomes a Subsidiary of such Person, such Person is a direct or indirect
Wholly-Owned Subsidiary of Holdings, and Holdings becomes a Subsidiary of such
Person pursuant to a merger of another Subsidiary with Holdings in which the
Voting Stock of Holdings is exchanged for or converted into Voting Stock of such
surviving Person (or the right to receive such Voting Stock), (ii) immediately
after Holdings first becomes a Subsidiary of such Person, more than 50% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 50% of the Voting Stock of Holdings or a Parent Entity of Holdings
immediately prior to Holdings first becoming such Subsidiary, or
(iii) immediately after

 

6



--------------------------------------------------------------------------------

Holdings first becomes a Wholly-Owned Subsidiary of such Person, Permitted
Holders own the requisite percentage of the Voting Stock of such Person as is
necessary to ensure that a Change of Control has not taken place.

“Permitted Acquisition” shall have the meaning given thereto in the Credit
Agreement.

“Permitted Holders” means (a) any member of the CD&R Group (in the case of any
limited partners of, or other investors in, the CD&R Group, for purposes of the
definition of “Change of Control”, the beneficial ownership of the Voting Stock
of Holdings or any Parent Entity of such limited partner or other investor shall
be limited to the extent of any Voting Stock of Holdings or such Parent Entity,
or any interest therein, held by such Person that such Person shall have
received by way of a dividend or distribution from a member of the CD&R Group);
(b) any member of the Johnson Family Group; (c) any Management Investors; and
(d) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Stock of Holdings or any of its Subsidiaries or of
any Parent Entity; provided, that any such underwriter shall cease to be a
Permitted Holder on the date that is forty-five (45) days after the effective
date of such public or private offering.

“Permitted Intercompany Merger” shall have the meaning given thereto in the
Credit Agreement.

“Permitted Intercompany Transaction” shall have the meaning given thereto in the
Credit Agreement.

“Permitted Reorganization Transaction” shall have the meaning given thereto in
the Credit Agreement.

“Ratio Indebtedness” means any senior notes, other senior debt securities, or
other senior indebtedness of any term borrower under the Credit Agreement, or
any subordinated notes, other subordinated debt securities or other subordinated
indebtedness subordinated in right of payment to the Obligations (as such term
is defined in the Credit Agreement).

“Revolving Credit Termination Date” shall have the meaning given thereto in the
Credit Agreement.

“Senior Note Indenture” means the Indenture, dated as of November 24, 2009,
between JDI, the subsidiary guarantors party thereto and Wilmington Trust, as
Trustee, governing the Senior Notes.

“Senior Notes” means the 8.375% Senior Notes due 2019 issued by JDI governed by
the terms of the Senior Note Indenture in a maximum aggregate amount of
$400,000,000.

 

7



--------------------------------------------------------------------------------

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly Owned Subsidiary” means any Subsidiary of JDI, all of the Stock of which
(other than director’s qualifying shares or such other de minimus portion
thereof to the extent required by law) is owned by JDI, either directly or
indirectly through one or more Wholly Owned Subsidiaries.

II. Amendments to the Sale Agreements

(a) Section 5.4(c) of the Sale Agreement between the Seller and JDI UK is hereby
amended by adding the following sentence after the first sentence of such
section:

“Notwithstanding the terms of the preceding sentence, in the case of the first
name change of the Originator, timely notice of such change may be provided to
the Assignee with a copy to the Agent with at least fifteen (15) days’ written
notice prior to making such change.”

(b) Section Fifth, clause 3 of the Sale Agreement between the Seller, JDI Spain
and the Agent is hereby amended by adding the following sentence after the first
sentence of such section:

“Notwithstanding the terms of the preceding sentence, in the case of the first
name change of the Spanish Originator, timely notice of such change may be
provided to JDER Limited with a copy to the Agent with at least fifteen
(15) days’ written notice prior to making such change.”

(c) Section 6.4(c) of the Sale Agreement between the Seller and JDI France is
hereby amended by adding the following sentence after the first sentence of such
section:

“Notwithstanding the terms of the preceding sentence, in the case of the first
name change of the French Originator, timely notice of such change may be
provided to the Assignee with a copy to the Agent with at least fifteen
(15) days’ written notice prior to making such change.”

 

8



--------------------------------------------------------------------------------

III. Amendment to the Performance Guaranty

(a) Section 6.7 of the Performance Guaranty is hereby deleted in its entirety
and replaced with the following:

“6.7 Financial Covenants. The Guarantor shall comply with Sections 5.1, 5.2 and
5.3 of the Credit Agreement (as defined in the Receivables Purchase Agreement).
For the purpose of this Section 6.7, the parties agree that no effect shall be
given to the first paragraph of Article V of the Credit Agreement.”

IV. Amendments to the Intercreditor Agreement

(a) All references to the term “Senior Credit Agent” are hereby deleted in their
entirety and replaced with the term “Administrative Agent”.

(b) All references to the term “Citicorp USA, Inc.” are hereby deleted in their
entirety and replaced with the term “Citibank, N.A.”.

(c) All references to the term “Secured Creditors” are hereby deleted in their
entirety and replaced with the term “Secured Parties”.

(d) The defined terms “Senior Credit Agent,” “Borrower,” and “Secured Party” are
hereby deleted in their entirety from the Intercreditor Agreement.

(e) The following defined terms are hereby added to the Intercreditor Agreement

“Administrative Agent” means Citibank, N.A., in its capacity as the
administrative agent under the Senior Credit Agreement, and in addition shall
include the then acting administrative agent and collateral agent for the
Lenders (or if there is more than one administrative agent and collateral agent
under the Senior Credit Agreement, a majority of them) and any successor thereto
exercising substantially the same rights and powers, or if there is no acting
administrative agent and collateral agent under the Senior Credit Agreement, the
Requisite Lenders (as defined in the Senior Credit Agreement).

“Borrower” means any of the Borrowers, as such term is defined in the Senior
Credit Agreement.

“Secured Party” means any of the Secured Parties, as such term is defined in the
Senior Credit Agreement.

“Senior Credit Agreement” means the Credit Agreement dated as of November 24,
2009, among JohnsonDiversey, Inc., JohnsonDiversey Holdings II B.V.,
JohnsonDiversey Canada, Inc., JohnsonDiversey Holdings, Inc., Citibank, N.A., as
Administrative Agent, and various Lenders, issuers and Borrowers party thereto,
as such agreement may be amended, amended and restated, supplemented or
otherwise modified, from time to time at the option of the parties thereto and
any other agreements pursuant to which any of the indebtedness, commitments,
obligations, costs, expenses, fees,

 

9



--------------------------------------------------------------------------------

reimbursements and other indemnities payable or owing thereunder may be
refinanced, restructured, renewed, extended, refunded or replaced (as any such
other agreements may from time to time at the option of the parties thereto be
amended, amended and restated, supplemented, renewed or otherwise modified).

SECTION 2. WAIVER AND CONSENT

In connection with this Amendment, the Agent hereby expressly (i) waives receipt
of an opinion from counsel to JDI in respect of an absence of conflict between
the Seller’s and each Originator’s activities and the terms of the Credit
Agreement (to the extent, if any, that such opinion could be deemed required
under Exhibit II (1)(f)(iii) of the Receivables Purchase Agreement in light of
the new terms of the Credit Agreement), (ii) waives the occurrence of a
Termination Event under clause (u) of Exhibit V of the Receivables Purchase
Agreement (with respect to a Change of Control) in connection with the execution
by the relevant parties of the Credit Agreement (as defined in clause (I)(b)
above), and (iii) consents to the revised financial covenants of JDI referenced
in Sections 5.1, 5.2 and 5.3 of the Credit Agreement and Section 6.7 of the
Performance Guaranty (as amended herein).

SECTION 3. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon (a) the execution and
delivery to the Purchaser of counterparts of this Amendment and (b) the payment
by the Seller to the Purchaser of all costs and expenses incurred by the
Purchaser in connection with this Amendment (including the fees and
disbursements of counsel to the Purchaser).

SECTION 4. REPRESENTATIONS.

Each of the Seller, JDI UK, JDI France and JDI Spain represents and warrants as
of the date hereof that each of the representations and warranties made by such
party in any Transaction Document is true and correct as of the date hereof,
that no Termination Event has occurred and is continuing and no event or
condition exists that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a Termination Event.

SECTION 5. AGREEMENTS IN FULL FORCE AND EFFECT AS AMENDED; REFERENCES TO
AGREEMENTS.

Except as specifically amended hereby, all provisions of the Agreements shall
remain in full force and effect. After this Amendment becomes effective, (i) all
references to the “Credit Agreement” in the Receivables Purchase Agreement and
the other Transaction Documents (other than the Intercreditor Agreement) shall
be deemed to refer to the definition of “Credit Agreement” provided in clause
(I)(b) above, (ii) all reference to the “Senior Credit Agreement” in the
Intercreditor Agreement shall be deemed to refer to the definition of “Senior
Credit Agreement” provided in clause IV(e) above, (iii) all references to each
of the Agreements in the Receivables Purchase Agreement and the other
Transaction Documents shall be deemed to refer to such Agreement as amended
herein. In each of the Agreements, as applicable, phrases such as the
“Agreement,” “hereof,” “herein,” or words of similar effect referring to such
Agreement shall

 

10



--------------------------------------------------------------------------------

be deemed to mean such Agreement as amended hereby. This Amendment shall not
constitute a novation of any of the Agreements, but shall constitute an
amendment thereof. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of any Agreement other than as
expressly set forth herein.

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(d) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(e) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:   JDER LIMITED   By:  

/s/ Cliona O’Faolain

   

Name: Cliona O’Faolain

Title: Director

JDI UK  

JOHNSONDIVERSEY UK LIMITED, as

an Originator and a Servicer

  By:  

/s/ David C. Quast

   

Name: David C. Quast

Title: Director

JDI France  

JOHNSONDIVERSEY FRANCE S.A.S., as

an Originator and a Servicer

  By:  

/s/ David C. Quast

   

Name: David C. Quast

Title: President

JDI Spain  

JOHNSONDIVERSEY ESPAÑA, S.L., as

an Originator and a Servicer

  By:  

/s/ Ignacio Barrera Alvarez

   

Name: Ignacio Barrera Alvarez

Title: Attorney

 

12



--------------------------------------------------------------------------------

THE AGENT:   NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent   By:  

/s/ Anthony Brown

   

Name: Anthony Brown

Title: Director

  By:  

/s/ John McDermott

   

Name: John McDermott

Title: Director

THE PURCHASER:   HANNOVER FUNDING COMPANY LLC, as Purchaser   By:  

/s/ Damian Perez

   

Name: Damian Perez

Title: Vice-President

 

ACKNOWLEDGED AND AGREED:

JOHNSONDIVERSEY, INC., as

Performance Guarantor

By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President and Corporate Treasurer

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: CITIBANK, N.A., as Administrative Agent By:  

/s/ David Leland

Name:   David Leland Title:   Vice President

 

ACKNOWLEDGED AND AGREED:

CITICORP USA, INC., as

Original Senior Credit Agent

By:  

/s/ David Leland

Name:   David Leland Title:   Vice President

 

14